Case 1:19-cv-00285-CMA-NRN Document 59 Filed 04/20/20 USDC Colorado Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 19-cv-00285-CMA-NRN

   NICOLAS DONEZ,

           Plaintiff,

   v.

   LEPRINO FOODS, INC.,

           Defendant.


        ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION
                           FOR SUMMARY JUDGMENT


           This matter is before the Court on Defendant Leprino Foods, Inc.’s (“Leprino

   Foods” or “Defendant”) Motion for Summary Judgment. (Doc. # 41.) The Court denies

   Defendant’s Motion as to Plaintiff’s Title VII claim for discrimination because genuine

   issues of material fact govern the dispute. The Court grants Defendant’s Motion as to

   Plaintiff’s wrongful discharge in violation of public policy claim for the reasons described

   herein.

                                     I.     BACKGROUND

           Leprino Foods is a privately held corporation headquartered in Colorado that
Case 1:19-cv-00285-CMA-NRN Document 59 Filed 04/20/20 USDC Colorado Page 2 of 17




   manufactures cheese and dairy-related products. (Doc. # 41-1 at 1.) 1 Leprino Foods

   has nine manufacturing facilities across the United States, including the Fort Morgan

   facility where Plaintiff worked. (Id.) Leprino Foods has a Workplace Security Policy, also

   known as its Workplace Violence Policy, which provides that “any action, which in

   management’s opinion, is inappropriate to the workplace will not be tolerated. . . . The

   Human Resources Manager for the location will investigate complaints and take action

   management believes is appropriate when employees are found to have engaged in the

   above conduct.” See (id. at 1, 5).

          Plaintiff Nicolas Donez was hired by Leprino Foods on November 3, 1998, for the

   position of bagger in the Whey Department at the Fort Morgan Plant. (Id. at 2, 25.) After

   approximately 10 years on the job, Plaintiff was promoted to the position of foreperson

   of the Whey Department. Plaintiff worked as a foreperson from 2008 until his

   termination on February 29, 2016. (Id. at 2.)

          On February 9, 2016, a heavily disputed incident took place between Plaintiff and

   a lactose operator, Frank Levar, which left Plaintiff hospitalized. It is undisputed that Mr.

   Levar pushed Plaintiff and that Plaintiff pushed Mr. Levar in response. Plaintiff alleges

   that he pushed Mr. Levar in self-defense, and Defendant contends that Plaintiff




   1
     The exhibits to Doc. ## 41, 46, and 50, and the conventionally submitted materials at Doc. ##
   42 and 54, constitute the record in this matter for the purposes of this Order. The Court cites to
   the docket number of the exhibit and the page number of the corresponding party’s appendix
   (e.g., Doc. # 41-2 at 249).
                                                    2
Case 1:19-cv-00285-CMA-NRN Document 59 Filed 04/20/20 USDC Colorado Page 3 of 17




   escalated the altercation by pushing Mr. Levar. Plaintiff was found unconscious and

   taken to the hospital.

          Mr. Levar was terminated on February 11, 2016, in a letter that stated: “you did

   admit to us you punched [Plaintiff.] Leprino Foods Company has zero tolerance for

   workplace violence.” (Id. at 59.) Plaintiff was terminated on February 29, 2016, in a

   letter that stated: “During our investigation you verbally admitted to us you pushed your

   operator. Leprino Foods Company has no tolerance for workplace violence.” (Id. at 60.)

   Plaintiff was terminated 20 days after applying for workers’ compensation.

          Plaintiff initiated the instant action on February 1, 2019, after filing a

   discrimination charge with the EEOC. Plaintiff asserts two claims against Defendant—

   i.e., a Title VII claim for race discrimination and a Colorado state law claim for wrongful

   termination in violation of public policy. (Doc. # 1.) As to his second claim, Plaintiff

   asserts that Defendant terminated him in violation of public policy under two theories:

   (1) that Defendant terminated him in retaliation for applying for workers’ compensation

   benefits, and (2) that Defendant terminated him for acting in self-defense. Defendant

   moves for summary judgment as to all claims. The Motion is ripe for the Court’s review.

   See (Doc. ## 41, 46, 50).

                                   II.     LEGAL STANDARD

          Summary judgment is warranted when the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law. Turnkey Sols. Corp. v. Hewlett Packard Enter. Co., No. 15-cv-01541-

   CMA-CBS, 2017 WL 3425140, at *2 (D. Colo. Aug. 9, 2017). A fact is “material” if it is
                                                  3
Case 1:19-cv-00285-CMA-NRN Document 59 Filed 04/20/20 USDC Colorado Page 4 of 17




   essential to the proper disposition of the claim under the relevant substantive law. Id. A

   dispute is “genuine” if the evidence is such that it might lead a reasonable jury to return

   a verdict for the nonmoving party. Id. In reviewing motions for summary judgment, a

   court must view the evidence in the light most favorable to the non-moving party. Id.

   However, conclusory statements based merely on conjecture, speculation, or subjective

   belief do not constitute competent summary judgment evidence. Bones v. Honeywell

   Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).

          The moving party bears the initial burden of demonstrating the absence of a

   genuine dispute of material fact and entitlement to judgment as a matter of law. Id. In

   attempting to meet this standard, a movant who does not bear the ultimate burden of

   persuasion at trial does not need to disprove the other party’s claim; rather, the movant

   need simply point out to the Court a lack of evidence for the other party on an essential

   element of that party’s claim. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th

   Cir. 1998) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).

          Once the movant has met its initial burden, the burden then shifts to the

   nonmoving party to “set forth specific facts showing that there is a genuine issue for

   trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). The nonmoving party

   may not simply rest upon its pleadings to satisfy its burden. Id. Rather, the nonmoving

   party must “set forth specific facts that would be admissible in evidence in the event of

   trial from which a rational trier of fact could find for the nonmovant.” Adler, 144 F.3d at

   671. Stated differently, the party must provide “significantly probative evidence” that

   would support a verdict in her favor. Jaramillo v. Adams Cty. Sch. Dist. 14, 680 F.3d
                                                 4
Case 1:19-cv-00285-CMA-NRN Document 59 Filed 04/20/20 USDC Colorado Page 5 of 17




   1267, 1269 (10th Cir. 2012). “To accomplish this, the facts must be identified by

   reference to affidavits, deposition transcripts, or specific exhibits incorporated therein.”

   Id.

                                         III.   ANALYSIS

   A.     TITLE VII CLAIM

          1.     Relevant Law

          The McDonnell–Douglas burden-shifting test applies to a Title VII claim where

   there is no direct evidence of discrimination. See McDonnell–Douglas Corp. v.

   Green, 411 U.S. 792 (1973); see also Garrett v. Hewlett–Packard Co., 305 F.3d 1210,

   1216 (10th Cir. 2002). Under McDonnell–Douglas, a plaintiff must first establish a prima

   facie case of employment discrimination, 411 U.S. at 802, by showing that: (1) he is a

   member of a protected class; (2) he suffered an adverse employment action; and (3) the

   challenged action took place under circumstances giving rise to an inference of

   discrimination. EEOC v. PVNF, LLC, 487 F.3d 790, 800 (10th Cir. 2007). If a plaintiff

   can show that similarly situated non-minority employees were treated more favorably,

   this gives rise to an inference of discrimination that satisfies the plaintiff's prima

   facie burden. Id. at 800–01; English v. Colo. Dep't of Corrs., 248 F.3d 1002, 1011 (10th

   Cir. 2001) (citing Hardy v. S.F. Phosphates Ltd. Co., 185 F.3d 1076, 1082 (10th Cir.

   1999)).

          If the plaintiff makes out a prima facie case, the burden shifts to the defendant to

   come forward with a legitimate, nondiscriminatory basis for its employment



                                                  5
Case 1:19-cv-00285-CMA-NRN Document 59 Filed 04/20/20 USDC Colorado Page 6 of 17




   decision. See 411 U.S. at 802. If the defendant does so, the inference of discrimination

   drops out and the burden shifts back to the plaintiff.

          The plaintiff, then, must offer evidence to show that the defendant's non-

   discriminatory reason was merely pretext. See id. at 804. Here, “[t]he relevant inquiry is

   not whether [the employer’s] proffered reasons were wise, fair or correct, but whether [it]

   honestly believed those reasons and acted in good faith upon those beliefs.” Rivera v.

   City and County of Denver, 365 F.3d 912, 924 (10th Cir. 2004) (quoting Bullington v.

   United Air Lines, Inc., 186 F.3d 1301, 1318 (10th Cir. 1999), overruled on other grounds

   by National R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002)). “Pretext can be

   shown by such weaknesses, implausibilities, inconsistencies, incoherencies, or

   contradictions in the employer's proffered legitimate reasons for its action that a

   reasonable factfinder could rationally find them unworthy of credence and hence infer

   that the employer did not act for the asserted non-discriminatory reasons.” Morgan v.

   Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir. 1997). A plaintiff may also show pretext by

   providing evidence that he was treated differently from other similarly situated,

   nonprotected employees who violated work rules of comparable seriousness, Smothers

   v. Solvay Chems., Inc., 740 F.3d 530, 540 (10th Cir. 2014), or through “evidence that

   the defendant acted contrary to a written company policy prescribing the action to be

   taken by the defendant under the circumstances.” Kendrick v. Penske Transp. Servs.,

   Inc., 220 F.3d 1220, 1230 (10th Cir. 2000).

          2.     Analysis

          Defendant concedes that Plaintiff is a member of a protected class and suffered
                                                 6
Case 1:19-cv-00285-CMA-NRN Document 59 Filed 04/20/20 USDC Colorado Page 7 of 17




   an adverse employment action. Therefore, only the third element of Plaintiff’s

   discrimination claim is at issue—i.e., that Plaintiff’s termination took place under

   circumstances giving rise to an inference of discrimination. PVNF, 487 F.3d at 800.

   Against the aforementioned backdrop of the law, and upon review of the briefing and

   pertinent record, the Court determines that several genuine disputes of material fact

   exist and warrant denial of Defendant’s Motion for Summary Judgment as to Plaintiff’s

   discrimination claim.

          With regard to Plaintiff’s prima facie case, the parties genuinely dispute whether

   Plaintiff was treated less favorably than similarly situated, non-minority employees.

   Plaintiff points to evidence that two such employees were reprimanded less harshly for

   conduct of comparable seriousness. First, Plaintiff points to evidence that Defendant did

   not reprimand Mr. Levar when he previously yelled at and pushed another employee in

   violation of company policy. See (Doc. # 46-2 at 309–11). Second, Plaintiff provides

   evidence that another Leprino Foods employee, Shawn Morrison, was given a

   warning—but not terminated—for engaging in “horseplay” with other employees in

   violation of company policy after at least two employees complained about his

   behavior. 2 (Id. at 436.); compare (id.) (written warning for Shawn Morrison) with (id. at

   438) (letter of termination to Hispanic employee Crystal Campos that states “Leprino

   Foods Company has no tolerance for inappropriate touching in the workplace.”).




   2
    Mr. Morrison’s behavior included putting employees in chokeholds and lifting one female
   employee up onto his shoulder and placing his hand on her buttock.
                                                 7
Case 1:19-cv-00285-CMA-NRN Document 59 Filed 04/20/20 USDC Colorado Page 8 of 17




   Whether the conduct engaged in by Mr. Levar and Mr. Morrison is of comparable

   seriousness to Plaintiff’s conduct is a question for the jury to decide.

          The parties also genuinely dispute whether Defendant’s proffered reason for

   terminating Plaintiff was pretextual, including whether Defendant genuinely believed

   Plaintiff escalated the altercation at the time of Plaintiff’s termination. Plaintiff points to

   various pieces of indirect evidence that could lead a rational jury to believe that

   Defendant’s proffered reason for terminating Plaintiff was pretextual. For example,

   Plaintiff submits an email from Kelly Soja, Leprino Foods’ Production Division Human

   Resources Manager, to Julia Lambert, Human Resources Generalist at the Fort Morgan

   Plant, that states: “If we don’t get that detective’s statement on what Nic [Donez] said to

   him, we probably can’t term him.” (Doc. # 46-2 at 385.) Additionally, Defendant asserts

   that it relied on the Fort Morgan Police Department (“FMPD”) reports in deciding to

   terminate Plaintiff, but the FMPD reports refer to Plaintiff as “the victim” and Mr. Levar

   as “the suspect,” FMPD investigated Mr. Levar, and not Plaintiff, for assault, and

   Detective Steve Vosburg listed Plaintiff’s injuries caused by Mr. Levar in his first report.

   See (Doc. # 41-1 at 81–84). This evidence could lead a rational jury to believe that

   Defendant understood from the FMPD investigation that Plaintiff was the victim of an

   attack and not a willing participant in a fight.

   B.     WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY CLAIM

          1.      Relevant Law

          Under Colorado law, either the employer or the employee may terminate at-will

   employment at any time with or without cause, and such termination generally does not
                                                   8
Case 1:19-cv-00285-CMA-NRN Document 59 Filed 04/20/20 USDC Colorado Page 9 of 17




   give rise to a claim for relief. Continental Air Lines, Inc. v. Keenan, 731 P.2d 708, 711

   (Colo. 1987). However, Colorado law recognizes a public-policy exception to the at-will

   employment doctrine. Martin Marietta Corp. v. Lorenz, 823 P.2d 100, 102 (Colo. 1992)

   (“a claim for wrongful discharge under the public-policy exception to the at-will

   employment doctrine is cognizable in Colorado”). In order to state a claim for wrongful

   discharge in violation of public policy, a plaintiff must prove:

      1. that the employer directed the employee to perform an illegal act as part of
         the employee's work[-]related duties or prohibited the employee from
         performing a public duty or exercising an important job-related right or
         privilege;

      2. that the action directed by the employer would violate a specific statute
         relating to the public health, safety, or welfare, or would undermine a clearly
         expressed public policy relating to the employee's basic responsibility as a
         citizen or the employee's right or privilege as a worker;

      3. that the employee was terminated as the result of refusing to perform the
         act directed by the employer [or as the result of performing a public duty or
         exercising an important job-related right or privilege]; and

      4. that the employer was aware, or reasonably should have been aware, that
         the employee's refusal to comply with the employer's order or directive was
         based on the employee's reasonable belief that the action ordered by the
         employer was illegal, contrary to clearly expressed statutory policy relating
         to the employee's duty as a citizen, or violative of the employee's legal right
         or privilege as a worker.

   Id. (emphasis added).

          To warrant an exception to at-will employment, the statutory, constitutional, or

   other provision giving rise to the public policy must “be sufficiently concrete to notify

   employers and employees of the behavior it requires.” Rocky Mountain Hosp. & Med.

   Serv. v. Mariani, 916 P.2d 519, 525 (Colo. 1996). Plaintiff bears the burden of proving


                                                 9
Case 1:19-cv-00285-CMA-NRN Document 59 Filed 04/20/20 USDC Colorado Page 10 of 17




   that the public-policy exception applies. Jaynes v. Centura Health Corp., 148 P.3d 241,

   243 (Colo. App. 2006), as modified on denial of reh'g (June 29, 2006) (citing Pickell v.

   Ariz. Components Co., 931 P.2d 1184 (Colo. 1997)).

          One of three recognized rationales for invoking the public-policy exception under

   Colorado law is relevant to Plaintiff’s public-policy claim: an employee should not be

   terminated because of the employee's exercise of a job-related right or privilege granted

   to workers. 3

          Under this rationale, the employee must prove that the employer’s action “would

   violate a specific statute relating to the public health, safety, or welfare, or would

   undermine a clearly expressed public policy relating to the employee's rights as a

   worker.” See Mariani, 916 P.2d at 524 (quoting Lorenz, 823 P.2d at 109) (emphasis in

   Mariani). The job-related right or privilege rationale was first recognized in Lathrop v.

   Entenmann's, Inc., 770 P.2d 1367 (Colo. App. 1989), in which the Colorado Court of

   Appeals recognized a claim for wrongful discharge where an employer retaliated

   against an employee for exercising his right to workers’ compensation benefits. The

   Lathrop court reasoned that allowing an employer to terminate an employee for

   exercising their right to workers’ compensation would “open the doors to coercion and



   3
    The earliest and predominant rationale for the public-policy exception is that “employees
   should not be forced to choose between losing their jobs or engaging in criminal conduct.” See,
   e.g., Lorenz, 823 P.2d at 111 (holding that an employee established a prima facie public-policy
   case where he was terminated for refusing to violate a federal statute); see also Mariani, 916
   P.2d at 527; Montoya v. Local Union III of Int'l Bhd. of Elec. Workers, 755 P.2d 1221 (Colo. App.
   1988). The remaining rationale is that an employee should not be terminated because of the
   employee's performance of an important public obligation, such as jury duty. See Lorenz, 823
   P.2d at 107 (citing Nees v. Hocks, 536 P.2d 512 (Or. 1975)).
                                                    10
Case 1:19-cv-00285-CMA-NRN Document 59 Filed 04/20/20 USDC Colorado Page 11 of 17




   other duress-provoking acts” by employers and thereby “undermine the fundamental

   purposes of the workmen's compensation system.” Id. at 1373. The court concluded

   that “since an employee is granted the specific right to apply for and receive

   compensation under the Act, an employer's retaliation against such an employee for his

   exercise of such right violates Colorado's public policy.” Id.

          Since Lathrop, however, Colorado courts have been reluctant to find a public-

   policy exception on this “job-related right or privilege” basis. In Crawford Rehabilitation

   Services, Inc. v. Weissman, 938 P.2d 540, 552–53 (Colo. 1997), the Colorado Supreme

   Court held that termination of an employee for exercising her right to take rest breaks

   pursuant to the Colorado Wage Order and for reporting her employer to the Colorado

   Department of Labor and Employment did not violate public policy. The court concluded

   that “[a]ny interest Weissman may have pursuant to the Wage Order in taking ten[-]

   minute rest breaks does not rise to the level of a public-policy mandate susceptible to

   private enforcement.” Id. at 553. The court reiterated that public policy “must concern

   behavior that truly impacts the public in order to justify interference into an employer's

   business decisions,” id. at 552 (quoting Mariani, 916 P.2d at 525), and cautioned that

   the public-policy exception should be applied sparingly:

          Not all potential sources of public policy are of sufficient gravity to outweigh
          the precepts of at-will employment. We must develop the common law in
          this area with care. The General Assembly is the branch of government
          charged with creating public policies, and the courts may only recognize
          and enforce such policies.

   Id. at 553.



                                                11
Case 1:19-cv-00285-CMA-NRN Document 59 Filed 04/20/20 USDC Colorado Page 12 of 17




             2.     Analysis

             Plaintiff asserts a claim for wrongful discharge in violation of public policy

   (“public-policy claim”) under two theories. First, Plaintiff claims that Defendant

   wrongfully terminated him in retaliation for asserting his right to apply for and receive

   workers’ compensation benefits. Second, Plaintiff claims that Defendant wrongfully

   terminated him for asserting his right to self-defense. Defendant has moved for

   summary judgment on both theories. The Court considers each theory in turn.

                    a.     Workers’ Compensation

             Defendant first moves for summary judgment on Plaintiff’s public-policy claim on

   the basis that Plaintiff provides no evidence of a causal connection between his

   application for workers’ compensation benefits and his termination. Plaintiff responds

   that the temporal proximity between his application for benefits and his termination

   establishes a causal connection sufficient to survive summary judgment. See (Doc. # 46

   at 18).

             Plaintiff cites to Metzler v. Federal Home Loan Bank of Topeka, 464 F.3d 1164

   (10th Cir. 2006), to support his position that temporal proximity alone warrants a denial

   of summary judgment as to his workers’ compensation retaliation theory. 4 Pursuant to


   4
     Colorado precedent does not clearly define what standard should apply to the causation
   element of Plaintiff’s public-policy claim. See Wehrley v. Am. Family Mut. Ins. Co., 513 F. App'x
   733, 744 (10th Cir. 2013) (“Colorado's case law regarding this claim is not well developed, but
   the claim at the very least requires evidence of a causal connection between the exercise of
   worker's compensation rights and the firing.”) (citing Lathrop v. Entenmann's, Inc., 770 P.2d
   1367, 1372–73 (Colo. Ct. App. 1989)). As Plaintiff cites to Metzler to support his case and the
   Tenth Circuit applied the McDonnell–Douglas test in Metzler, the Court applies the McDonnell–
   Douglas burden-shifting test to Plaintiff’s public-policy claim. However, the Court would reach
                                                     12
Case 1:19-cv-00285-CMA-NRN Document 59 Filed 04/20/20 USDC Colorado Page 13 of 17




   Metzler, temporal proximity is sufficient to satisfy the causation element of a plaintiff’s

   prima facie retaliation case. 464 F.3d at 1171 (“temporal proximity between protected

   conduct and termination [is] relevant evidence of a causal connection sufficient to ‘justify

   an inference of retaliatory motive.’”) (quoting Haynes v. Level 3 Commc'ns, LLC, 456

   F.3d 1215, 1228 (10th Cir. 2006)).

          However, temporal proximity alone is insufficient to establish pretext and, thus,

   cannot defeat summary judgment where the defendant has articulated a legitimate

   reason for the plaintiff’s termination:

          Although temporal proximity is one relevant factor to be considered by the
          courts in determining whether the employer's explanation is a pretext for
          retaliation, this court has refused to allow even “‘very close’ temporal
          proximity to operate as a proxy for th[e] evidentiary requirement” that the
          plaintiff demonstrate pretext. Annett v. Univ. of Kan., 371 F.3d 1233, 1241
          (10th Cir. 2004); Medina v. Income Support Div., 413 F.3d 1131, 1138 (10th
          Cir. 2005) (“[Temporal proximity] is not alone sufficient to defeat summary
          judgment.”) (quotations omitted). To raise a fact issue of pretext, Metzler
          must therefore present evidence of temporal proximity plus circumstantial
          evidence of retaliatory motive. See, e.g., Pastran v. K-Mart Corp., 210 F.3d
          1201, 1206-07 (10th Cir. 2000).

   Metzler, 464 F.3d at 1172 (emphasis in original).

          In the instant case, Defendant has articulated a legitimate reason for Plaintiff’s

   termination—i.e., that Plaintiff violated company policy by participating in an incident of




   the same result if it considered whether a rational jury could find that causation exists
   considering the totality of evidence before the Court. See Wehrley, 513 F. App'x at 744
   (concluding the plaintiff introduced insufficient evidence of causation to overcome the
   defendant’s stated reason for termination, so the defendant was entitled to summary judgment
   on his public-policy claim).
                                                 13
Case 1:19-cv-00285-CMA-NRN Document 59 Filed 04/20/20 USDC Colorado Page 14 of 17




   workplace violence. Therefore, pursuant to Metzler, Plaintiff must provide evidence of

   pretext—or temporal proximity plus circumstantial evidence of retaliatory motive—to

   survive summary judgment. However, Plaintiff solely presents evidence of temporal

   proximity and fails to present any circumstantial evidence of retaliatory motive. 5 Further,

   Defendant points to evidence that cuts against Plaintiff’s retaliation claim, including that

   Leprino Foods employee Risa Esterly-Wessbecker brought workers’ compensation

   paperwork to Plaintiff at the hospital on the day of the altercation. See (Doc. # 41-1 at

   17–18). Pursuant to Metzler, Defendant is entitled to summary judgment on this claim.

   See also Wehrley v. Am. Family Mut. Ins. Co., 513 F. App'x 733, 743 (10th Cir. 2013).

                  b.      Self-Defense

          Plaintiff’s second theory of relief is that Defendant wrongfully discharged him in

   violation of public policy by terminating him for engaging in self-defense in the

   workplace. Whether a plaintiff may state a public-policy claim for self-defense is a

   matter of first impression in Colorado and a question of law to be decided by this Court.

   See Mariani, 916 P.2d at 524 (“The identification of the statutory or constitutional




   5
     In his deposition testimony, Plaintiff confirmed that the evidence supporting this claim is limited
   to temporal proximity:

          Q: Okay. And other than the fact that your employment was terminated several
          weeks after filing the workers’ compensation claim, you don’t have any other
          facts to support your claim that your termination was in any way related to the
          filing of that claim, do you?
          A: No.

   (Doc. # 41-1 at 25.)

                                                    14
Case 1:19-cv-00285-CMA-NRN Document 59 Filed 04/20/20 USDC Colorado Page 15 of 17




   provisions that qualify as clear expressions of public policy is a matter for judicial

   determination.”).

          Plaintiff argues that several sources of authority in Colorado establish a public

   policy in favor of self-defense that is strong enough to create an exception to at-will

   employment. 6 Plaintiff cites to only one Colorado public-policy claim case to support his

   theory. Looking to the Colorado Supreme Court’s holding and hesitation to apply the

   public-policy exception in Crawford, as well as the court’s articulation of the purpose

   behind the public-policy exception in Lorenz, this Court is unpersuaded by Plaintiff’s

   arguments. The Court finds that Plaintiff cannot state a claim for wrongful discharge in

   violation of public policy on the basis of self-defense.

          First, Plaintiff’s sources of authority are insufficiently specific to produce a public-

   policy exception. The Colorado Supreme Court has repeatedly emphasized the

   importance of limiting the public-policy exception to circumstances in which employers

   are on notice. See, e.g., Lorenz, 823 P.2d at 109 (in order to establish a prima facie

   case, the employee must prove that “the action directed by the employer would violate

   a specific statute relating to the public health, safety, or welfare, or would undermine

   a clearly expressed public policy relating to the employee's basic responsibility as a



   6
    Plaintiff cites two provisions of the Colorado Constitution—i.e., Article II, Section 3, which
   grants the inalienable right “of seeking and obtaining . . . safety and happiness,” and Article III,
   Section 13, which provides for the right to “keep and bear arms in defense of . . . home, person
   and property.” C.R.S.A. Const. Art. 2, §3; 3, §13. In addition, Plaintiff cites to several sources of
   authority concerning the impact of self-defense on a defendant’s criminal liability, including
   two criminal law cases and C.R.S. § 18-1-704(2), a provision of the Colorado Criminal Code that
   authorizes the use of deadly force by a non-aggressor.
                                                    15
Case 1:19-cv-00285-CMA-NRN Document 59 Filed 04/20/20 USDC Colorado Page 16 of 17




   citizen or the employee's rights as a worker....”) (emphases added); see also Lathrop,

   770 P.2d 1367 (applying public-policy exception where workers’ compensation statute

   specifically required that employers pay benefits to injured employees). Falling far short

   of this requirement, Plaintiff relies, inter alia, on broad constitutional rights to seek safety

   and to bear arms. These authorities are not “sufficiently concrete to notify employers

   and employees of the behavior it requires” and do not “provide a clear mandate to act or

   not to act in a particular way.” Mariani, 916 P.2d at 525. Therefore, they do not

   constitute clearly expressed public policy warranting an exception to at-will employment.

          Further, the Colorado Supreme Court has indicated that the connection between

   the employee’s right or privilege and his employment is important. See, e.g., Lorenz,

   823 P.2d at 109–11 (referring to a “job-related right or privilege” or a “statutory right or

   privilege granted to workers,” requiring an employee to prove that the employer’s

   action “would undermine a clearly expressed public policy relating to . . . the

   employee's rights as a worker,” and framing a question before the court as whether

   the source of policy created a “specific statutory proscription relating to [the

   employee’s] duties or responsibilities as a[n] . . . employee, rather than merely

   being contrary to a broad and general statement of public policy” (emphases added)).

   Plaintiff fails to establish this connection, as the generally applicable constitutional

   provisions and criminal law he points to are, at best, tenuously connected to his

   employment.




                                                 16
Case 1:19-cv-00285-CMA-NRN Document 59 Filed 04/20/20 USDC Colorado Page 17 of 17




          Plaintiff encourages the Court to adopt the analyses of other jurisdictions 7 to find

   a public-policy exception for self-defense in the workplace, but he has failed to articulate

   how said cases comport with Colorado’s restrictive precedent on the public-policy

   exception. Ultimately, Plaintiff bears the burden of proving that the public-policy

   exception applies to self-defense, see Jaynes, 148 P.3d at 243, and Plaintiff has not

   carried his burden.

                                      IV.     CONCLUSION

          For the foregoing reasons, it is ORDERED that Defendant’s Motion for Summary

   Judgment (Doc. # 41) is GRANTED as to Plaintiff’s wrongful discharge in violation of

   public policy claim and DENIED as to Plaintiff’s Title VII claim for discrimination.




          DATED: April 20, 2020

                                                      BY THE COURT:


                                                      _____________________________
                                                      CHRISTINE M. ARGUELLO
                                                      United States District Judge




   7
    See Ray v. Wal-Mart Stores, Inc., 359 P.3d 614 (Utah 2015); Feliciano v. 7-Eleven, Inc., 210
   W. Va. 740, 559 S.E.2d 713 (2001); Cocchi v. Circuit City Stores, 2006 WL 870736 (N.D.Cal.
   Apr. 3, 2006).
                                                 17
